Citation Nr: 0328191	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  94-46 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome with degenerative joint disease, currently rated as 
40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision which 
denied an evaluation in excess of 40 percent for chronic low 
back syndrome with degenerative joint disease and entitlement 
to special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound.  The veteran disagreed with this decision 
and appealed these determinations to the Board of Veterans' 
Appeals (Board).  In a September 1998 decision, the Board 
denied both claims.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2000, the 
parties filed a Joint Motion for Partial Remand and To Stay 
Further Proceedings.  By Order dated June 2000, the Court 
granted a joint motion of the parties, vacated that part of 
the Board's decision that denied an increased rating for 
chronic low back syndrome with degenerative joint disease, 
and remanded the matter to the Board for further proceedings 
consistent with the joint motion.  The appeal as to the issue 
of entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on account of being housebound was dismissed.  Copies of the 
Court's Order and joint motion have been placed in the claims 
file.  

In November 2001, the Board remanded the claim for additional 
development consistent with the Court Order.  The claim was 
returned to the Board in June 2003.  The matter is now before 
the Board for further appellate consideration.  


REMAND

This case was remanded to the Board so that the Board would 
obtain a medical opinion as to whether the veteran's back 
disability met the criteria for a 60 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2002).  The veteran underwent a VA examination in August 
2002.  The examiner reported difficulty examining the veteran 
due to the veteran's obesity, and did not provide specific 
findings or opinion referable to the criteria contained in 
Diagnostic Code 5293.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In Stegall the Court held that "where . . . the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to insure compliance."  Id.

Subsequent to the Board's remand, VA adopted new criteria for 
evaluating intervertebral disc disease.  67 Fed. Reg. 54,349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Additional information is needed to 
determine whether the veteran's disability would warrant an 
increased evaluation under the new criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In view of the foregoing, this case is remanded for the 
following actions:

1.  The examiner who conducted the 
veteran's August 2002 examination should 
review the examination report and claims 
folders, and provide answers to the 
following questions:

a.  Is it at least as likely as not 
that the veteran's back disability 
is manifested by pronounced 
intervertebral disc disease with 
persistent symptoms, sciatic 
neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to 
the site of the diseased disc, and 
little intermittent relief?

b.  Is it at least as likely as not 
that the veteran's disc disease 
results in paralysis, incomplete 
paralysis, neuritis, or neuralgia of 
any nerves?  For each involved 
nerve, the examiner should estimate 
whether the incomplete paralysis, 
neuritis, or neuralgia is mild, 
moderate, or severe.

If the examiner who conducted the August 
2002 examination is unavailable, another 
physician should review the claims folder 
and provide the needed opinions.

2.  The RO should then readjudicate the 
veteran's claim.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





